Exhibit 10.55
Allied Waste Industries, Inc.
Supplemental Executive Retirement Plan
Schedule A
(Amended and Restated Effective April 11, 2007)

      Participant   Participation Date
 
   
Peter S. Hathaway
  January 1, 2004
Donald W. Slager
  January 1, 2004
James G. Van Weelden
  June 1, 2004
John S. Quinn
  January 1, 2005
John J. Zillmer
  May 27, 2005
Edward A. Evans
  September 19, 2005
Timothy R. Donovan
  April 11, 2007
 
   
Retired Effective 12/31/2004
   
Thomas W. Ryan
  August 1, 2003
 
   
Retired Effective 8/31/2006
   
Steven M. Helm
  January 1, 2004

 